       Case 3:18-cv-01400-MEM Document 12 Filed 07/23/20 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )     No. 3:18-CV-1400
                                        )
           v.                           )     (JUDGE MANNION)
                                        )
Approximately $5,430.00 in              )
United States Currency, and             )
$12,570.45 seized from Community        )
Bank Acct. ending in 6994,              )
                                        )
                 Defendants.            )     (Electronically Filed)

       FOURTH STATUS REPORT OF THE UNITED STATES

     This Status Report is filed as directed by the Court’s Order dated

November 5, 2018. (Doc. 8). The United States and the party of interest

are currently attempting to resolve this case by way of a plea agreement

and criminal information rather than indictment.

     On July 22, 2020, in anticipation of filing this Status Report, the

Government met with opposing counsel in furtherance of attempts

toward resolution of this matter pre-indictment. The defendant also

sought a delay in resolution of this matter in order to obtain various

evaluations and subsequent reports to be used to further plea

discussions.
       Case 3:18-cv-01400-MEM Document 12 Filed 07/23/20 Page 2 of 3




     The United States proposes to file another status report no later

than February 5, 2021, to inform the court of the status of criminal

charges.



                                        Respectfully submitted,

                                        DAVID J. FREED
                                        UNITED STATES ATTORNEY

                                  By:    /s/ Jenny P. Roberts
                                        Jenny P. Roberts
                                        ASSISTANT U.S. ATTORNEY
                                        235 N. Washington Ave, Ste. 311
                                        Scranton, PA 18503
                                        PHONE: 570-348-2800
                                        FAX: 570-348-2037
                                        Jenny.p.roberts@usdoj.gov
                                        PA 89330




                                    2
       Case 3:18-cv-01400-MEM Document 12 Filed 07/23/20 Page 3 of 3




                      CERTIFICATE OF SERVICE

     Pursuant to Standing Order 03-1 and Local Rules 4.2 and 5.7, I

hereby certify that the foregoing document was served through

electronic case filing July 23, 2020.

                                         Respectfully submitted,

                                         DAVID J. FREED
                                         UNITED STATES ATTORNEY

                                   By:   /s/ Jenny P. Roberts
                                         Jenny P. Roberts
                                         ASSISTANT U.S. ATTORNEY
                                         235 N. Washington Ave, Ste. 311
                                         Scranton, PA 18503
                                         PHONE: 570-348-2800
                                         FAX: 570-348-2037
                                         Jenny.p.roberts@usdoj.gov
                                         PA89330
